Situation in Taiwan following the recent typhoon (debate)
The next item is the Commission's statement on the situation in Taiwan following the recent typhoon.
Member of the Commission. - Mr President, first of all, let me express my sympathy to the people of Taiwan who suffered as result of Typhoon Morakot and its consequences. The European Community Mechanism for Civil Protection made a contribution to the overall relief effort and showed Europe's solidarity with the population of Taiwan.
On 7 August 2009 Taiwan was hit by Typhoon Morakot, causing major flooding and mudslides. Over 150 people were killed and tens of thousands displaced. Transport infrastructure, including roads and bridges, was damaged and communication networks were interrupted. Around 700 000 homes were left without drinking water. Taiwan requested international assistance on 12 August 2009. In response the European Commission activated the Community Civil Protection Mechanism. The mechanism facilitates and coordinates Member States' in-kind assistance during major emergencies.
The European Commission deployed a coordination and assessment team to Taiwan to assess the needs and to assist the Government in its relief efforts. The team undertook several assessment missions to the affected regions, sharing its findings and recommendations with the local authorities and international partners. The mechanism team also facilitated the delivery of in-kind assistance such as water purification equipment donated by Sweden and Poland, which was delivered to the most affected areas in Taiwan.
The rapid delivery of this assistance ensured a tangible expression of European solidarity. The presence of the European team on the ground was also received positively. The Community Civil Protection Mechanism is a very visible sign of European solidarity with countries worldwide, and I am convinced that it will continue to grow in strength and effectiveness.
Natural disasters can affect any country in the world. They often carry a heavy human, economic and environmental cost. In the future, climate change makes it likely that we will face more disasters. In this regard, solidarity with other countries hit by disaster remains one of the pillars of the European disaster-management policy. I look forward to continuing to work with the European Parliament to make sure our European emergency-management tools are fit for purpose.
Mr President, ladies and gentlemen, the Republic of Taiwan was shaken to its foundations on 8 August. Typhoon Morakot swept across the island with unbridled force, leaving more than 750 people dead. Thousands lost their belongings and large areas of land were laid waste. The damage amounts to more than EUR 2.5 billion. The reconstruction of an infrastructure that has been widely damaged will take months. As a token of our solidarity, we Europeans wished to support the Taiwanese people by providing disaster relief.
Mrs Kuneva, the Group of the European People's Party (Christian Democrats) supports the initiatives that the European Commission has instigated. It is all the more surprising that the Taiwanese embassies were instructed to refuse all foreign aid. That led to strong criticism and on 13 August to much needed adjustments to a completely abortive crisis management programme. Shortly after that, Prime Minister Liu Chao-shiuan resigned.
Another cause of irritation was the visit to Taiwan by the Dalai Lama over several days in September. He merely wanted to pray for the victims with the survivors. Sympathy has long been the message of the much-acclaimed speeches and books of the Dalai Lama. Once again the Chinese government made loud protests and brought a huge amount of pressure to bear. It is outrageous that Peking has once again made a political issue out of a purely humanitarian act by the Dalai Lama. Taiwan must ask itself whose side it is actually on. President Ma Ying-jeou only allowed the Nobel Peace Prize winner to enter the country after strong protests from his own people.
Commissioner, we need to intensify our dialogue with Taiwan - on humanitarian issues, but also on the issue of our fundamental values. Democracy, human rights and solidarity are inseparable, even in this emerging Asiatic country.
on behalf of the S-D Group. - Mr President, first of all, please let me express my sincere sorrow for the huge tragedy that hit Taiwan on 8 August and in particular for all the people that were killed by the incredible energy of the devastation from this major disaster.
Morakot was the deadliest typhoon to hit Taiwan in nearly 50 years, ravaging the island in early August and leaving about 700 people dead or missing, forcing the evacuation of thousands and burying hundreds of village homes in mudslides.
On this occasion China showed great sensitivity by sending immediate aid to help Taiwanese victims. Not only was the Chinese Government ready to assist the island, but also private companies and organisations of different kinds including the Association for Relations across the Taiwan Straits and the mainland Red Cross Society.
Also, the Chinese population afforded help with fundraising events organised to relieve the island from the disaster.
According to the last figures, the Chinese mainland has so far donated to the typhoon victims about a CNY 1 billion, which is the equivalent of nearly USD 150 million. An important role in this situation was played by the several hundreds of prefabricated houses that were sent from China to Taiwan in order to put a roof over those who had lost their dwellings.
I would like to underline the fact that the European Union, attached to the One China policy, welcomes the help that China offered Taiwan on this tragic occasion because this shows an improvement in the relations between the two territories, and it is clear that an improvement in such relations can lead to greater stability in this region.
I also think, and with this I conclude, that, given the dimension of the disaster, the European Union should make use of one of its core values - solidarity - and offer Taiwan additional material and financial assistance in order to help with the massive task of reconstruction.
on behalf of the ECR Group. - Mr President, the scenes of devastation and destruction caused by Typhoon Morakot will remain in our minds for a long time, but many people in Taiwan will be living with the consequences of this tragedy for years to come. Over 700 people lost their lives and thousands of others have faced major disruption.
The Taiwanese Government under President Ma responded promptly by deploying soldiers to the worst-affected communities and areas, and requesting assistance from the international community. The Swedish EU Presidency and the Commission should be congratulated on their work in activating the Community Civil Protection Mechanism. I do hope now that the Commission will commit to longer-term assistance to Taiwan to enable full recovery of its people and economy and the rebuilding of the infrastructure.
I have no doubt of the gratitude of the people and Government of Taiwan for the solidarity and support shown by the EU. Furthermore, as chairman of the EP Taiwan Friendship Group, I look forward to finding out the latest situation when I lead a delegation of MEPs to Taiwan next month.
The calamity that has affected Taiwan may well become more commonplace, both in Taiwan and around the world, as a result of climate change. It is therefore essential that Taiwan, as an island vulnerable to such meteorological phenomena and as a major global industrial power, is enabled to participate meaningfully and with dignity in appropriate international organisations, not least those related to weather and climate change. In particular, Taiwan should be allowed to participate in the United Nations Framework Convention for Climate Change and the World Meteorological Organisation.
Both the Council and the Commission support Taiwan's meaningful participation in United Nations bodies now, and I hope they will use the opportunity, arising from this disaster, that has now been presented to Taiwan to promote Taiwan's involvement in these structures.
Mr President, ladies and gentlemen, as well as offering my condolences and support to the people of Taiwan, I would like to emphasise the timeliness of the European Union's humanitarian effort in this disaster.
The Commission has played its part, and many Member States have sent aid or teams of experts. The People's Republic of China itself has helped the Taiwanese authorities, and this is a gesture that I consider to be very significant. However, if we want to provide the Taiwanese authorities and the countries of the region with structural help to cope with threats of this kind in the future, the European Union should support Taiwan's admission as an observer to the World Meteorological Organisation and to the United Nations Framework Convention on Climate Change.
Taiwan's admission as an observer has already yielded some good results in other international sectoral organisations such as the WTO, and, in this case, too, Taiwan's admission could be a practical form of prevention and could in future limit the risks for the 23 million inhabitants of the island and for the region as a whole.
(FR) Mr President, Taiwan is just now emerging from a dreadful natural disaster, unprecedented in the country over the last 50 years. It is our duty not only to express our solidarity but also to play an active part in the reconstruction of the parts of the island that have been devastated.
Happily, after typhoon Morakot hit, the Commission and the Council indicated their willingness to help. I urge them now to provide the concrete aid that the government and the people of that country need, because there is an enormous amount to be done. Appropriate instruments exist at European Union level. They should be put to full use.
This disaster once again poses the issue, as already mentioned by some of my fellow Members, of Taiwan's participation in the various agencies of the United Nations. In principle, the EU institutions encourage this, but it is high time for action to be taken to change things. The Taiwanese authorities did not have access to meteorological information indicating how serious the typhoon was. This is unacceptable. It is absolutely vital that Taiwan accedes to the United Nations Framework Convention on Climate Change and is thus in a position to avoid the worst, since there is no doubt at all that there will be further climatic depressions in the future.
I am the chairman of the Taiwan-Luxembourg association, and I really must say that we should no longer be pressurised by the blackmailing of Communist China, with regard to our relations with Taiwan. Crystal-clear support from the Commission and the Council on this issue is absolutely vital.
(EL) Mr President, Commissioner, ladies and gentlemen, I should like to express my deep sorrow about the humanitarian tragedy in Taiwan and to say that, as the European Union, we must help in any way we can.
We now know that 640 people were killed by Typhoon Morakot and over 192 people are missing. One mudslide wiped an entire village off the map and killed hundreds. However, none of this happened by accident. It was preceded by a prolonged drought, which reduced the capacity of the soil to absorb the rain.
Droughts, floods and a rapid increase in extreme weather are gradually increasing due to climate change. A typhoon is caused in sea areas with a surface temperature of 27 οC. The increase in temperature will considerably increase both the number of typhoons and their intensity. To date, 120 million people are living in areas affected by typhoons. Between 1980 and 2000, there were 250 000 typhoon victims.
For all these reasons, our heart must be in Copenhagen, where we shall decide in December if each of our countries will separately defend its own temporary, short-term interests or if we shall all fight for the planet, our home, in a fight to reverse climate change.
So will the developed and developing world stop contributing to disasters such as the disaster in Taiwan? If so, action is needed. We need to pledge to making the necessary commitments for the necessary reduction, in order to prevent the temperature rising above 2 οC. We also need to put our hand in our pocket to provide financial assistance to the developing world, so that it becomes part of the solution and helps to combat climate change.
We are the developing world that caused climate change. We are the polluters and, according to the 'polluter pays' principle which we ourselves adopted, we must pay. We must pay by giving financial support to developing countries.
(NL) Mr President, this was a disaster on an unprecedented scale for Taiwan. There is great tragedy in the mountains. Whole villages have disappeared and there are a thousand people thought dead or missing. Thousands of survivors, if not more, are being put up in military camps for the time being. This is how Menno Goedhart, the highest representative in Taiwan from my home country, the Netherlands, depicts the devastating effects of typhoon Morakot. First and foremost, I would like to express my sympathies, from this Parliament, to the government and citizens of Taiwan.
In addition to the practical assistance that Menno Goedhart is currently offering his Taiwanese friends, and also whilst appreciating what has already been done from the European side, I would nonetheless like to ask a couple of questions of the Commission in relation to the strengthening of European-Taiwanese relations. First of all, the Commission will be putting forward a proposal next month to relax the visa regime for Taiwanese citizens. The United Kingdom and Ireland have already set a good example in this regard. Secondly, a recent European report demonstrated very clearly that there would be enormous benefits for both Taiwan and the European Union in agreeing trade enhancing measures (TEM). Does the Commission agree with this urgent conclusion?
Finally, Mr President, I would like to lend my full support to those of my fellow Members who have already argued for the ending of Taiwan's incredible international isolation. Such isolation is truly intolerable, certainly when it comes to people's lives, wherever they may be.
(FI) Mr President, Taiwan met with human disaster on a huge scale on 8 August. The incident took a heavy toll and the economic damage was immense. Now it is time for us to help. It is time for us to show solidarity with the citizens of Taiwan. We have to show compassion, but, in addition, we have to give financial support, and, as the Commissioner said here, we have to adopt crisis management tools now. We now have to provide the Taiwanese with all the help that is humanly possible. I also wish to express my support for the idea of longer-term assistance to Taiwan as proposed by Mr Tannock, for the best possible results, and so that we can show that they too are human beings and, above all, they are our friends.
(PL) I would like to thank the Commissioner for this information. However, my question is of a slightly different nature. Taiwan has most recently been struck by tragedy. However, we are fully aware of the fact that many disasters of this kind have occurred in the past, and that many more will occur in the future. Therefore, I would like to ask the Commissioner the following question. Does the European Union, and the Commission in particular, have any standard procedures in place for dealing with this kind of situation? Is there an emergency action package or provisions for specific countries? Is there also a long-term plan of action?
I think it would be unfortunate if we reacted to these tragedies in different ways, depending on the situation in different countries. I think that, as is the case in the military forces, we have to establish certain standard procedures in crisis situations. That is what I wanted to ask the Commissioner.
(NL) Mr President, the Group of the Alliance of Liberals and Democrats for Europe, like many groups in this House, sympathises with the population of Taiwan and we are pleased that the Commission reacted as it did. The Commission must continue in this vein. The big problem, however, alongside this human catastrophe, is, of course, Taiwan's isolation. It is quite possible to maintain a one-China policy whilst at the same time establishing good working relations with Taiwan. Taiwan could easily play its part in the World Health Organization as an observer. The same applies to the World Meteorological Organization and the UN Framework Convention on Climate Change. All of this is possible and is no obstacle to the one-China policy. I agree with Mr Belder when it comes to relaxing the visa regime and I also concur with the good things he had to say about Mr Goedhart, the Dutch representative in Taipei. I think, therefore, that there is no need for us to continue isolating Taiwan. Working relations, that is what it is about.
Mr President, first of all I would like to express my deep condolences to the families of those who died during the Morakot typhoon.
It is regrettable that hundreds have died, others lost their loved ones, and many more were injured.
As many observers have noted, the number of victims could have been lower if the Government had reacted in a more coordinated manner to the typhoon. The Government failed to predict the seriousness of the tropical storm approaching the island. At the same time, we know that Taiwan has a highly developed high-tech sector and is one of the largest manufacturers of GPS systems in the world.
Part of the blame should be attributed to the fact that Taiwan is not yet a member of the World Meteorological Organisation (WMO), as has already been mentioned by some colleagues. Taiwan could have been better pre-warned if the WMO provided it with timely information. I am therefore convinced that the time is right again to raise the issue of Taiwan's membership in the WMO, not only for political reasons but also for humanitarian ones.
(RO) Mr President, Commissioner, the typhoon which struck Taiwan has affected the lives of hundreds of thousands of people and destroyed tens of thousands of dwellings. The humanitarian aid provided by the European Union must be unconditional. The aim is to help victims as quickly as possible.
The European Union is an active donor, working with non-governmental organisations and the United Nations' specialist agencies to provide funds for medical treatment, logistical support and the reconstruction of devastated areas. The Copenhagen Conference will have a great deal to discuss, and we are preparing to take some measures aimed at a future post-Kyoto agreement on reducing polluting emissions. Therefore, we are mostly discussing measures for reducing the causes that lead to climate change.
As part of the Copenhagen Conference, I would like to call for particular attention to be focused as well on adaptation measures, as we will continually have to deal with powerful storms, flooding, prolonged drought or forest fires. I also urge the European Union to provide humanitarian support to Taiwan, along with support for reconstruction and, in particular, for the population.
Member of the Commission. - Mr President, I will take the questions in order.
First of all, on the assistance which the Commission is providing to Taiwan to meet the ongoing needs of its people, which was the main point of the question by Mr Mann: Taiwan has been informed of the Commission's post-disaster needs-assessment mechanism, but we have not received any requests so far. If such a request comes, we will take it into consideration.
Then, on the Commission position regarding the current state of cross-Strait relations, which was the question from Mr Boştinaru, the Commission welcomes the rapprochement between Taiwan and China during the last year. This has made it possible to improve cross-Strait relations, reducing tensions between the two, and to promote bilateral issues such as direct air and sea links.
We strongly support the bilateral discussions between the two parties that may allow further progress. We also welcome the Chinese assistance.
On the question concerning the participation of Taiwan in the World Meteorological Organisation from Mrs Lulling and Mrs Andrikienė, and also from Mr van Baalen and Mr Tannock: in line with the position expressed by the European Union in a statement issued in September 2008 and the EU's One China policy, the European Commission supports, where appropriate, the meaningful participation of Taiwan in international organisations. We will continue to do so.
On the questions from Mrs Lulling and Mr Mann, as to the assistance provided, the Community's Civil Protection Mechanism provided assistance from Sweden and Poland. This help was received with gratitude which was acknowledged by President Ma to Commission President Barroso.
On the question concerning the visit by the Dalai Lama to Taiwan in the aftermath of the typhoon, the visit by the Dalai Lama was a decision taken by the Taiwanese authorities, and the European Commission has no comment on it.
On the question raised by Mr Belder, about the Commission position on granting visa-free access to Taiwanese visiting the EU: the Commission is considering, within the framework of the revision of the appropriate legislation, the possibility of updating the list of countries and entities which may not be subject to visa requirements in respect of visits to the European Union, especially the Schengen Area, and in this context it will also consider the case of Taiwan.
Coming to the question by Mr Zemke on the issue of standard procedures in the event of disasters and how we will proceed in future in such cases, the Commission focuses on two priorities: the first is continuing work on preparedness and response, and the second is the prevention of disasters.
First, we deem it important to ensure the availability of EU assistance at all times. With Parliament's support, in 2008 we launched a pilot project and a preparatory action on the EU rapid-response capability. From this initial experience, if appropriate, the Commission will present further proposals for the development of the EU rapid-response capability, funded from national resources earmarked for EU operations.
Second, we aim to have a comprehensive approach to disaster prevention at EU level. In February 2009 the Commission published a communication on a Community approach to the prevention of natural and man-made disasters. We would welcome Parliament's feedback on this communication.
The debate is closed.